                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No. 20-cr-00028-RM

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. CANDELARIA VALLEJO-GALLO,
2. KENIA VALLEJO-GALLO,
3. LUIS GERARDO PALACIOS,
4. EBER URIEL PEREZ-RAMIREZ,
5. ROSAURA VALLEJO-GALLO, a/k/a “PELIGROS”
6. CHRISTIAN PALACIOS, a/k/a “MICHI” a/k/a “MICHIGAN”
7. GRECIA STEPHANIE TORRES-PABLO, a/k/a “LA GORDA”
8. ALEXIS AARON HERNANDEZ-REYES,
9. JAVIER ALEJANDRO VALLEJO-GALLO,
10. JOSE TOMAS DENES-TORRES,
11. JESUS RUIZ VELASCO-OCHOA, a/k/a “GORDO”
12. HUMBERTO GASTELUM-VERDUGO,
13. ENRIQUE RAUL MONTOYA-ARCE, a/k/a “PAPO”
14. JESUS ANTILLO-QUINTERO,
15. MARIA GUADALUPE SANCHEZ-GAYTAN, a/k/a “LUPITA”

      Defendants.


                   GOVERNMENT’S NOTICE OF POTENTIAL EXHIBITS


      NOW COMES the United States of America, by the undersigned Assistant United

States Attorney, and gives notice that the government may use the following

photographs as exhibits in support of its argument for detention of the individuals

charged in the above-captioned case.




                                            1
2
3
4
5
6
7
       This notice is not intended to be comprehensive, and the government may

introduce other exhibits at the detention hearing.

                                          RESPECTFULLY SUBMITTED,

                                          JASON R. DUNN
                                          UNITED STATES ATTORNEY
                                          DISTRICT OF COLORADO

                            BY:           /s/ Cyrus Y. Chung
                                          Cyrus Y. Chung
                                          Assistant United States Attorney
                                          United States Attorney=s Office
                                          District of Colorado
                                          1801 California Street, Suite 1600
                                          Denver, CO 80202
                                          Telephone (303) 454-0100
                                          Fax (303) 454-0409
                                          cyrus.chung@usdoj.gov




                                            8
                             CERTIFICATE OF SERVICE

I hereby certify that on this 18th day of February, 2019, I electronically filed the
foregoing with the Clerk of Court using the ECF system which will send notification of
such filing to all email addresses of record.



                                                By: s/Cyrus Y. Chung
                                                Cyrus Y. Chung
                                                Assistant U.S. Attorney
                                                United States Attorney’s Office
                                                1801 California Street, Suite 1600
                                                Denver, Colorado 80202
                                                Telephone: (303) 454-0100
                                                Fax: (303) 454-0405
                                                E-mail: cyrus.chung@usdoj.gov
                                                Attorney for the United States




                                            9
